DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David Wisz on 11 March 2021.

The application has been amended as follows: 

IN THE CLAIMS
12. 	(currently amended) A compartment for a gas turbine engine having an engine axis, the component comprising: 
a rotationally fixed compartment housing defined about [[an]]said engine axis; 
a rotational component defined at least partially around said axis, said rotational component defines at least one passage directed toward a flange angled at a flange angle with respect to the engine axis; 
a flow of oil from the passage axially past said seal land and into contact with a surface of said rotationally fixed compartment housing and thence onto a backside of said seal land; and 
a carbon element supported by said rotational component, said carbon element rides upon said seal land.

18. 	(Rejoined and Currently Amended) A method of backside cooling a seal land in a gas turbine engine having an engine axis, the method comprising: 
providing a rotationally fixed compartment housing defined about said engine axis;
providing a rotational component defined at least partially around said axis, said rotational component defines at least one passage directed toward a flange angled at a flange angle with respect to the engine axis; 
providing a seal land that extends from said rotationally fixed compartment housing, said flange extends an axial distance greater than an axial distance of said seal land; 
providing a carbon element supported by said rotational component, said carbon element rides upon said seal land;
directing a flow of oil from the passage of [[a]]the rotational component toward [[an]]the angled flange; 
directing the oil from the angled flange radially outboard and past the seal lang to [[a]]the compartment housing; 
and directing the oil radially inboard from the compartment housing to a backside of [[a]]the seal land.

19. (Canceled)

20. (Canceled)

24. (Currently Amended) The compartment as recited in claim 23, further comprising two additional swirl interrupters that extends from said rotationally fixed compartment housing, and wherein each of the additional swirl interrupters is located at [[(30)]] thirty degrees the swirl interrupter located a top dead center such that gravity redirects the oil therefrom onto the backside of the seal land.

END OF EXAMINER’S AMENDMENT

Election/Restrictions
Claims 12, 14-17, and 21-24 are allowable. The restriction requirement among Inventions II and III, as set forth in the Office action mailed on 31 March 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Groups II and III is withdrawn.  Claim 18, directed to an Invention no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 12, 18, and 24, as amended above, and claims 14-17, 21-23, and 25, as previously presented, are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: as Applicant has incorporated a substantial number of the allowable limitations from the parent application (14/771,867) the prior art of record fails to show a compartment with a seal land and method of backside cooling a seal land having the details, as set forth in claims that include elements such as a rotationally fixed compartment housing defined about said engine axis; a rotational component defined at least partially around said axis, said rotational component defines at least one passage directed toward a flange angled at a flange angle with respect to the engine axis; a seal land that extends from said rotationally fixed compartment housing, said flange extends an axial distance greater than an axial distance of said seal land to direct a flow of oil from the passage axially past said seal land and into contact with a surface of said rotationally fixed compartment housing and thence onto a backside of said seal land; and a carbon element supported by said rotational component, said carbon element rides upon said seal land.  Relevant references, such as Olennikov (US 2011/0223003) disclose a similar component for a gas turbine engine and method of backside cooling a seal land in the compartment wherein the oil is directed by a flange onto a backside of a seal land, but fail to disclose that a rotationally fixed housing also directs the oil and that the flange projects axially beyond the seal land to direct the oil axially past the seal land.
Based on the prior art of record it would not have been considered obvious, at the time the invention was made, to have modified any of the cited prior art to arrive at the invention as claimed absent using applicant’s own disclosure as a guide and involving impermissible hindsight.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS L FOSTER whose telephone number is (571)270-5354.  The examiner can normally be reached on M-F 9:00am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/NICHOLAS L FOSTER/Primary Examiner, Art Unit 3675